IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50267
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOE ALEX ROBERTSON,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. W-99-CR-80-ALL
                        --------------------
                          November 7, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Joe Alex Robertson appeals his sentence following his

guilty-plea conviction for bank robbery in violation of 18 U.S.C.

2113(a).

     Robertson first argues that the application of the career

offender enhancement provision found at U.S.S.G. § 4B1.1

unconstitutionally increased his sentence in violation of

Apprendi v. New Jersey, 530 U.S. 466 (2000), because the facts

supporting the enhancement provision were not proven to a jury

beyond a reasonable doubt.   Bank robbery in violation of 18

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50267
                                -2-

U.S.C. § 2113(a) is punishable by up to 20 years (240 months) in

prison.   As such, bank robbery is a Class C felony, 18 U.S.C.

§ 3559(b), subjecting a defendant to a maximum of three years’

supervised release.   Robertson was sentenced to 178 months’

imprisonment and three years’ supervised release.   Because

Robertson did not receive a sentence above the statutory maximum

on the bank robbery conviction, Apprendi is inapplicable.      United

States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert. denied,

121 S. Ct 1163 (2001).

     Robertson next argues that the district court erred in

applying the career offender enhancement provision because he did

not have the requisite prior convictions to support the

enhancement.   We review the district court’s interpretation or

application of the sentencing guidelines de novo.   United States

v. Upton, 91 F.3d 677, 687 (5th Cir. 1996).   A defendant is a

career offender if, inter alia, he has at least two prior felony

convictions for either a crime of violence or a controlled

substance offense. U.S.S.G. § 4B1.1.   The PSR stated that

Robertson had two prior convictions for driving while

intoxicated, both of which would qualify as felony convictions

under U.S.S.G. § 4B1.1.

     A PSR generally bears sufficient indicia of reliability to

be considered as evidence by the trial judge in making guideline

determinations, especially when there is no evidence in rebuttal.

United States v. Alfaro, 919 F.2d 962, 966 (5th Cir. 1990).

Because driving while intoxicated is considered a crime of

violence for purposes of U.S.S.G. § 4B1.2, the district court did
                          No. 00-50267
                               -3-

not err in applying the career offender provision when

determining Robertson’s sentence.   United States v. DeSantiago-

Gonzalez, 207 F.3d 261, 264 (5th Cir. 2000).

     AFFIRMED.